UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JAN 3 0 2014
Clerk, U.S. District a d
WALTER B. MORTON, JR., ) Ba"k'"pf€y Courtsn

)
Plaintiff, )

) /\

v ) civil A¢tion N@. 1 4 , ] 15 3>
)
ISAAC FULWOOD, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and his pro se c0mplaint. The Court will grant the application and dismiss the complaint.

The plaintiff has requested, and the defendants have denied, a reduction of his minimum
sentence under 28 C.F.R. § 2.76. He brings this action under 42 U.S.C. § 1983 against the Chair
of the United States Parole Commission and two Commission staff members, demanding not
only a court order directing the United States Parole Commission to grant him an early parole
hearing but also an award of $120,000 as compensation for earnings he must forgo if he were to
remain incarcerated. lnsofar as the plaintiff seeks to advance his release date, his claim sounds
in habeas. See Davz's v. U.S. Sentencing Comm ’n, 716 F.3d 660, 666 (D.C. Cir. 2013) ("[W]e

hold that a federal prisoner need bring his claim in habeas only if success on the merits will

779

"necessarily imply the invalidity of confinement or shorten its duration. (quoting Wilkinson v.

Dotson, 544 U.S. 74, 82 (2005)).

A habeas action is subject to jurisdictional and statutory limitations. See Braa'en v. 3 Ol'h
Judicz`al Cz'r. Cl'. ofKy., 4l0 U.S. 484 (1973). The plaintiff currently is incarcerated at a federal
penitentiary in Coleman, Florida. The proper respondent in a habeas corpus action is the
petitioner’s warden, Runzsfeld v. Padilla, 542 U.S. 426, 434~35 (2004); Blaz`r-Bey v. Quz`ck, 151
F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman~Bey v. Thr)rnburgh, 864 F.Zd 804, 810 (D.C.
Cir. 1988)), who has not been named a defendant to this action. Moreover, this "district court
may not entertain a habeas petition involving present physical custody unless the respondent
custodian is within its territorial jurisdiction." Sl'okes v. US. Parole Comm ’n, 374 F.3d 1235,
1239 (D.C. Cir. 2004). Assuming without deciding that the plaintiff alleges a viable
constitutional claim, this district is not the appropriate forum for its resolution. Accordingly, the

Court will dismiss the complaint. An Order accompanies this Memorandum Opinion.

Unite tates District Judge

   

 K»M.V.».H / ;2.~(`/‘ / ...?Z/